DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 02/16/2021 is acknowledged.

Status of Claims
Claim 1-20 are pending with claims 1-16 under examination and claims 17-20 withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement filed 08/20/2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Document Number 2017/180,933 does not correspond to the Author and Publication Date listed on the IDS.  A search for Document Number “2017180993” did not result in any corresponding US Patent Documents.  An additional search for Document Number “20170180993” did result in a corresponding Pre-Grant Publication titled “System, Method and Apparatus for Hybrid Wireless Fine-Timing Measurement”, Inventor: Itai Steiner, Pub. Date: Jun. 22, 2017.  However, the author and date of publication for this document do not match the author and date of publication of record on the IDS for Document Number 2017/180,933.  It appears Applicant(s) are intending to cite WO 2017/180993, Inventor: Drew Gentner, Pub. Date: October 19, 2017.  However, no copy of document has been made of record.  The Examiner suggests filing an additional IDS with WO 2017/180993 listed as a Foreign Patent .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).

“a power source” of claims 4, 5, and 6.
“a battery” of claim 6.
“a protective liner” of claim 8.
“at least one ball bearing provided on the lid mandrel” of claim 15 
“at least one ball bearing provided proximate to the mandrel” of claim 16.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 4 recites “a power source”.  However, a power source is not disclosed in the remainder of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.
Claim 5 recites “the power source is an alternating current”.  However, an alternating current power source is not disclosed in the remainder of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.
Claim 6 recites “the power source is a battery”.  However, a battery power source is not disclosed in the remainder of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.
Claim 9 recites “the compartment that the reference material cylinder is isolated in provides a protective liner”.  However, a protective liner provided in the compartment 
Claim 11 recites “a load sensor is provided and is electronically linked to the electronics control board”.  However, the load sensor being electronically linked to the electronics control board is not disclosed in the remainder of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.
Claim 15 recites “at least one ball bearing is provided on the lid mandrel”. However, the lid mandrel comprising at least one ball bearing is not provided in the remainder of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.
Claim 16 recites “at least one ball bearing is provided proximate to the mandrel”.  However, the mandrel provided with at least one ball bearing is not provided in the remainder of the specification.  Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 line 22 of page 1 recites “wherein the plurality of spaces is provided within the sleeve” which is grammatically incorrect and should recite “wherein the plurality of spacers are provided within the sleeve”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 2 recites “a sealed ampule tube”.  Claim 2 is dependent from claim 1.  Claim 1 line 14 recites “a sealed ampule tube”.  There is insufficient antecedent basis for the limitation “a sealed ampule tube” of claim 2 because it is unclear if Applicant(s) are referring to the previously recited sealed ampule tube of claim 1 or if Applicant(s) are intending to recite a second sealed ampule tube.  Perhaps Applicant(s) intend to recite “the sealed ampule tube”.

Claim 5 recites “the power source is an alternating current”.  The Examiner is unclear what Applicant(s) are intending by this claim limitation since a power source supplies power whereas an alternating current is merely the flow of charged particles and it is unclear how a power source can be an alternating current.  Perhaps Applicant(s) are intending to recite that the power source is an alternating current power source?

Claim 8 recites “wherein the reference material cylinder is substantially isolated in one of the plurality of compartments”.  Claim 8 is dependent from claims 6, 4, and 1.  Neither of these recite the claim limitations “the reference material cylinder” or “the plurality of components”.  Claim 
Claim 9 is also rejected by virtue of its dependency from claim 10.

Claim 9 recites “the compartment that the reference material cylinder is isolated in”.  Claim 9 is dependent from claims 8, 6, 4, and 1 from which there is insufficient antecedent basis for this limitation in the claim.  Claim 3 provides support for “a reference material cylinder” and claim 7 provides support for “a plurality of compartments”.  However, claim 9 is not dependent from either claim 3 or claim 7.  Therefore, there is insufficient antecedent basis for these terms in the claim.  

Claim 10 recites “an infrared sensor is provided”.  It is unclear how the infrared sensor is provided in the device and how the infrared sensor relates to other structural features of the device.  Does an infrared sensor merely need to be electronically linked to the control board of the device, or does the infrared sensor have a function associated with it?

Claim 11 recites “a load sensor is provided”.  It is unclear how the load sensor is provided in the device and how the load sensor relates to other structural features of the device.  Does the load sensor merely need to be electronically linked to the control board of the device, or does the load sensor have a function associated with it?

Claim 12 recites “a heat sink is provided”.  It is unclear how the heat sink is being provided with respect to the device.  What function does the heat sink have in relation to other structural 

Claim 13 recites “insulation is provided”.  It is unclear how the insulation is being provided.  Where is the insulation being provided and what function does the insulation have within the device?  Would a wall be considered insulation?

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Shomali et al. (US 2018/0021466; Pub. Date: Jan. 25, 2018)
Matthias et al. (WO 2010/072581A1; Pub Date: Jun. 17, 2010)
Bolobolov et al. (EP 0500938A1; Pub. Date: Feb. 20, 1992)
Sauvageua et al. (US Patent No. 5,457,983; Date of Patent: Oct. 17, 1995)
Mayeaux (US Patent No. 4,142,860; Date of Patent: Mar. 6, 1979)
Lucero et al. (US Patent No. 4,036,915; Date of Patent: July, 19, 1977)
Sorensen et al. (US Patent No. 6,234,001; Date of Patent: May 22, 2001)
Christensen (US Patent No. 3,760,773; Date of Patent: Sep. 25, 1973)
  Platonov, I A et al. “Methods and Devices for the Preparation of Standard Gas Mixtures.” Journal of analytical chemistry (New York, N.Y.) 73.2 (2018): 109–127. Web.
  Barratt, R. S. “The Preparation of Standard Gas Mixtures. A Review.” Analyst (London) 106.1265 (1981): 817–. Web.

Among these references, Matthias (WO 2010/072581A1; Pub Date: Jun. 17, 2021) and Shomali et al (US 2018/0021466; Pub. Date: Jan. 25, 2018) are the closest prior art of record. 

Matthias teaches a housing comprising a first lid, a gas supply line, a pressure sensor linked to the gas supply line, a gas valve linked to the pressure sensor, and an electronics control board.
Matthias does not teach a second lid and that the first and second lid are hinged to the housing, a sealed ampule tube comprising an ampule, a sleeve, a plurality of space, a first and 

Shomali teaches a housing with a first lid and a second lid, a sealed ampule tube comprising an ampule, a sleeve, a first compression fitting, a first end and a second end, where the ampule is provided within the sleeve, and an electronics control board.
Shomali does not teach the first and second lid hinged to the house, spacers provided in the sleeve, a second compression fitting, a gas supply line with one end linked to the first end of the sealed ampule tube, a pressure sensor provided in the housing and linked to the first end of the gas supply line, a vacuum pump provided in the housing and linked to the pressure sensor, a gas valve provided in the housing and linked to the pressure sensor, a mandrel provided with heating elements and having an arcuate surface, a lid mandrel having an arcuate surface an


Allowable Subject Matter
Claims 1, 3-4, 6-7, and 14-16 are allowed.
Claims 2, 5, and 8-13 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action and to include all of the limitation of the base claim and any intervening claims. 
Where claims directed to a product and to a process of making and/or using the product are presented in the same application, applicant may be called upon under 35 U.S.C. 121 to elect claims to either the product or a process. See MPEP § 806.05(f) and § 806.05(h). The claims to the nonelected invention will be withdrawn from further consideration under 37 CFR 1.142. See MPEP § 821 through § 821.03. However, if applicant elects a claim(s) directed to a product which is subsequently found allowable, withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must depend from or otherwise require all the limitations of an allowable product claim for that process invention to be rejoined. Upon rejoinder of claims directed to a previously nonelected process invention, the restriction requirement between the elected product and rejoined process(es) will be withdrawn.  Accordingly, Claims 17-20 would be allowed if rewritten to depend from or otherwise include all the limitation of allowable claim 1.

In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a gas phase standard preparation device comprised of a housing having a first and second lid that are hinged to the housing, a sealed ampule tube comprised of an ampule, a sleeve, a plurality of spacers, and a first and second compression 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798          


/Benjamin R Whatley/Primary Examiner, Art Unit 1798